Exhibit 10.1

 

MACROMEDIA, INC.

 

FY 2006 EXECUTIVE INCENTIVE PLAN

 

FOR

 

NAME

 

1



--------------------------------------------------------------------------------

MACROMEDIA, INC. FY 2006 EXECUTIVE INCENTIVE PLAN

 

1. Purpose of the Plan

 

The purpose of the FY 2006 Executive Incentive Plan (the “Plan”) is to provide
financial incentives for certain of the Company’s Executives to meet and exceed
the Company’s annual financial goals.

 

2. Eligibility and Participation

 

As approved by the Board of Directors’ Compensation Committee (the “Committee”),
the Plan is designed for Executives whose responsibilities significantly
influence Company results. Participants shall be those Executives selected by
the Chief Executive Officer and the Chief Financial Officer or by the Committee.
Participation in the Plan is on a Fiscal Year basis and in the sole discretion
of the Company. Thus, an Executive who is selected for participation in the Plan
is in no way guaranteed to be selected for participation in any subsequent
incentive plan or arrangement that the Company may adopt for any future Fiscal
Year.

 

3. Administration of the Plan

 

3.1 Subject to approval by the Committee, the Plan will be administered by the
Chief Executive Officer and the Chief Financial Officer. They will have the
power to, among other matters, interpret the Plan; prescribe, amend, and rescind
rules and regulations relating to it; and make all other determinations
necessary or advisable in the administration of the Plan, and their
determinations shall be final and binding upon all persons having an interest in
the Plan.

 

3.2 Subject to the provisions of the Plan, the Chief Executive Officer and Chief
Financial Officer shall have the authority to determine each Participant’s
Target Award, the date when any performance goals are measured, and the date
when Awards (if any) will be paid. Notwithstanding any provision of the Plan,
for any Participant who is also a Section 16 officer of the Company, the
Committee shall make all determinations for the Award for each such Section 16
officer in consultation with the Chief Executive Officer and the Chief Financial
Officer in the Committee’s discretion.

 

4. Determination of Awards

 

4.1 Establishment of Target Award. Each Participant is eligible to receive an
Annual Award at the end of the 2006 Fiscal Year. Each Participant’s maximum
Annual Award is equal to two times the Participant’s Target Award.

 

4.2 Award Funding. Awards will be paid from an incentive compensation pool (the
“Award Pool”). The Award Pool shall be determined by the Committee after the end
of the 2006 Fiscal Year. The Award Pool will be equal to the sum of the
Participants’ Target Awards for such Fiscal Year multiplied by the Award Pool
Funding Percentage. The Award Pool Funding Percentage is determined based on the
FY2006 Executive Incentive Plan Funding Matrix (the “Matrix,” attached hereto as
Appendix A) by measuring the Company’s performance for the 2006 Fiscal Year
against the Revenue Growth and Operating Margin goals established for FY2006.
The Revenue Growth and Operating Margin percentages will be rounded to the
nearest whole number, and the matching intersection on the Matrix will establish
the Award Pool Funding Percentage.

 

2



--------------------------------------------------------------------------------

4.3 Determination of Annual Award Amounts. On or prior to the date six weeks
following the end of the 2006 Fiscal Year, the Chief Executive Officer and the
Chief Financial Officer will review all of the proposed Annual Awards (if any)
payable to each Participant based on his/her Target Award, individual
achievement of objectives, overall performance rating for the Fiscal Year, and
the total Award Pool available to pay incentives. The following matrix will be
used as a guideline to determine the amount of Annual Award to be paid to each
Participant in this plan:

 

Rating

--------------------------------------------------------------------------------

 

Performance

--------------------------------------------------------------------------------

   Percent of Funded
Incentive Earned


--------------------------------------------------------------------------------

A

  Results far exceed expectations and requirements in all areas of work.
Initiates and creates new opportunities that add value to the organization.
Leadership that inspires collaboration and teamwork. Considered an expert and
sought after by others.    125% to 200%

B+

  Results exceed expectations. Anticipates and resolves problems independently
and objectively. Shows initiative and enthusiasm. Able to inspire others around
common goals. Demonstrates high level of competence.    100% to 175%

B

  Results meet or exceed expectations and requirements. Follows through
consistently on commitments. Supports team objectives in a manner fostering
trust and respect.    75% to 150%

C

  Results are not meeting normal expectations and requirements.   
0% to less than 100%

 

4.4 Reduction of Award. The Chief Executive Officer and the Chief Financial
Officer, in their sole discretion, may eliminate any Participant’s Award, or
reduce it below that which otherwise would be payable in accordance with the
Plan for any reason.

 

5. Payment of Awards

 

5.1 Date of Payment. Payment of Awards (if any) will be made in cash on or about
the date that is eight weeks following the end of the 2006 Fiscal Year. In order
to be eligible to receive incentives, the Executive must sign and return a copy
of this plan to Human Resources.

 

5.2 Requirement of Employment. Unless otherwise specifically determined by the
Committee or provided in section 5.3(c) or (d), because an Award is intended to
provide an incentive for continued contribution to the Company and not just
compensation for past performance, a Participant will be entitled to payment of
an Award only if the Participant is employed on the date of payment of any
Award. If a Participant resigns from his or her employment prior to such date of
payment, even if after the end of the 2006 Fiscal Year, such Participant will
not earn and will not be paid his or her Target Award, in whole or in part. If,
after the completion of the 2006 Fiscal Year, a Participant incurs a Termination
of Employment due to death or permanent disability as defined by the Company’s
401(k) Plan, the Participant shall be entitled to the payment of any Award for
such Fiscal Year

 

3



--------------------------------------------------------------------------------

otherwise payable to the Participant. In the event an Award is payable to a
Participant subsequent to the Participant’s death, such payment shall be made to
the Participant’s estate.

 

5.3 Prorated Award. Awards will be prorated in the following instances:

 

  (a) New Hires, New Participants. With respect to a Participant who begins
employment during the 2006 Fiscal Year, any Award to such Participant will be
prorated based on the number of calendar days such Participant was employed by
the Company during such during 2006 Fiscal Year.

 

  (b) Reduced Work Schedules. For any Participant working a reduced work
schedule, including by reason of an unpaid leave of absence, with the Company’s
approval for any period during the 2006 Fiscal Year, such Participant’s Award
will be prorated based on the number of days worked by such Participant during
the 2006 Fiscal Year as determined by the Chief Executive Officer and Chief
Financial Officer.

 

  (c) Job Eliminations/Reductions in Force. In the event that, in the
determination of the Chief Executive Officer and the Chief Financial Officer, a
Participant’s employment is terminated during the 2006 Fiscal Year as a result
of a job elimination or a reduction in force, such Participant’s Target Award
will be prorated based on the number of calendar such Participant was employed
by the Company during the 2006 Fiscal Year.

 

  (d) Adobe and Macromedia Merger. In the event that the acquisition of
Macromedia by Adobe closes successfully, a Participant who is notified that s/he
will not have an ongoing position with Adobe after the close of the acquisition
will be eligible to receive the amount of incentive earned through the
Participant’s termination date. A special Award Pool will be established equal
to the sum of such Participants’ prorated Target Awards multiplied by the Award
Pool Funding Percentage. The Award Pool Funding Percentage will be determined by
the Company’s financial achievement through the quarter ending prior to the
close of the transaction and based on a Funding Matrix for such period.
Individual incentive award allocation will be determined by the Participant’s
performance during the Plan Year.

 

Participants who remain employed with the combined company will continue to
participate in this Executive Incentive Plan either through the Plan year ending
March 31, 2006, or until the Participant is eligible for a prorated incentive
payment prior to the end of the Plan Year.

 

5.4 Deductions from Awards. The Company shall withhold all applicable income and
other taxes from any Award payment to any Participant, including any federal,
FICA, state and local taxes. Participants are not eligible for any form of draw
or incentive advances. Each Award shall be payable solely from the general
assets of the Company. Each Participant’s right to payment of an Award (if any)
shall be solely as an unsecured general creditor of the Company.

 

6. Employment Rights

 

Each Executive and any Participant confirms that his or her employment with the
Company is “at will.”. Nothing in the Plan shall confer upon any Executive or
Participant the right to continue in the employ of the Company or its Affiliated
Companies or shall interfere with or restrict in any way the rights of the
Company to discharge or change the terms of employment of any Executive or
Participant at any time for any reason whatsoever, with or without cause.

 

4



--------------------------------------------------------------------------------

7. Effect on Other Plans

 

Participation in this Plan shall not affect any other equity or other
compensation or incentive plan in effect for the Company or any Affiliated
Company, and the Plan shall not preclude the Company’s Board of Directors from
establishing any other forms of incentive compensation for Executives.

 

8. Revenue Recognition

 

Revenue Recognition: All license agreements of any kind entered into by the
Company must be structured to allow for standard revenue recognition in
accordance with generally accepted accounting principles and Company policies.
No side letters or side agreements from any employee (in any form, including
e-mail messages) are allowed. Each Executive has the obligation to comply with
the Company’s revenue recognition policies. An executive’s incentive payment may
be reduced or disallowed in the Company’s discretion in the event any Executive
fails to comply with the Company’s revenue recognition policies.

 

9. Amendment, Suspension or Termination of the Plan

 

This Plan contains all terms and conditions for the FY 2006 Executive Incentive
Plan and supersedes any prior written or verbal agreements regarding FY 2006
cash incentives for the 2006 Fiscal Year and the FY2006 Executive Incentive
Plan. This Plan may be amended, modified or terminated at any time by the
Company’s Board of Directors or the Committee. Notification to each Executive of
any change to this Plan will be made in writing or by electronic mail.

 

10. Effective Date

 

The Macromedia, Inc. FY 2006 Executive Incentive Plan is effective April 1,
2005.

 

11. Definitions

 

“Affiliated Company” means any company controlling, controlled by, or under
common control with the Company.

 

“Award” means an award paid annually (“Annual Award”) pursuant to the provisions
of the Plan.

 

“Committee” means the Compensation Committee of the Company’s Board of
Directors.

 

“Company” means Macromedia, Inc., a Delaware corporation.

 

“Executive” means an employee of the Company at the level of Vice President or
above employed by the Company or any Affiliated Company as determined by the
Committee.

 

“Operating Margin” means operating profit (meaning pro forma operating profit
excluding amortization of intangible assets and developed technology or any
one-time write-offs) divided by Revenue Growth where operating profit is the sum
of Revenue Growth minus the sum of (A) the direct cost of producing such revenue
and (B) the indirect operating expense for the Company as based upon the
internal calculation of such expenses

 

5



--------------------------------------------------------------------------------

as reported by the Company in its Annual Report on Form 10-K for its 2006 Fiscal
Year as filed with the Securities and Exchange Commission.

 

“Participant” means an Executive who has been selected by the Committee for
participation in the Plan for such Fiscal Year.

 

“Revenue” means revenue received for goods and services sold by the Company
adjusted for revenue deferrals and changes in inventory as publicly reported by
the Company in its Annual Report on Form 10-K for its 2006 Fiscal Year as filed
with the Securities and Exchange Commission.

 

“Revenue Growth” means the percent by which the Company’s Fiscal Year 2006
Revenue exceeds the Company’s revenue as reported by the Company in its Annual
Report on Form 10-K for its 2005 Fiscal Year.

 

“Target Award” means a Participant’s annual target incentive compensation.

 

“Termination of Employment” means the date as determined by the Company when the
employee-employer relationship between the Participant and the Company and its
Affiliated Companies is terminated for any reason, including, but not limited
to, a termination by resignation, discharge, death, permanent disability,
retirement, or the disaffiliation of an Affiliated Company, but excluding any
such termination where there is a simultaneous reemployment by either the
Company or one of its Affiliated Companies.

 

12. Acceptance

 

I acknowledge receipt of and agree to the terms and conditions of the FY 2006
Executive Incentive Plan including FY2006 Executive Incentive Plan. My Target
Award for FY 2006 is: $.

 

Participant:           Macromedia Representative              

/s/ Betsey Nelson

Participant Name

 

Date

      Betsey Nelson, Executive Vice President and
Chief Financial Officer

 

6